                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JASON BELL,                                    )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:18-cv-217-TAV-HBG
                                               )
DAVID RAY,                                     )
TERRESA JOHNSON, and                           )
LARRY MARTIAN,                                 )
                                               )
              Defendants.                      )


                                  JUDGMENT ORDER

       In accordance with the accompanying memorandum opinion, this pro se prisoner’s

civil rights action brought under 42 U.S.C. § 1983 is DISMISSED with prejudice for

want of prosecution, McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997)

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007), and for failure to

comply with Court orders pursuant to Federal Rule of Civil Procedure 41(b).

       Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 3] is DENIED.

Plaintiff is ASSESSED total court fees in the amount of four hundred ($400.00) dollars,

consisting of a filing fee of three hundred fifty dollars ($350.00), and an administrative fee

of fifty dollars ($50.00). See 28 U.S.C. § 1914(a); Judicial Conference of the United States,

District Court Miscellaneous Fee Schedule # 14 (effective September 1, 2018). The Clerk

is DIRECTED to forward a copy of this order to the Court's financial deputy.
      The Court CERTIFIES that any appeal taken in this matter would not be taken in

good faith. 28 U.S.C. § 1915(a)(3). Thus, should Plaintiff file a notice of appeal, he is

DENIED leave to proceed in forma pauperis on appeal. Id.

      The Clerk is DIRECTED to close the civil file at 3:18-cv-217.

      IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  CHIEF UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT




                                           2
